Free Writing Prospectus Filed Pursuant to Rule433 Dated June 10, 2015 Registration Statement Nos.333-188672-01 and 333-188672-07 **NEW ISSUE** Green Bond $1.25bn Toyota Auto Receivables 2015-B Owner Trust ($777.375 offered notes) Jt-leads: Citi (str), BofAML, Credit Agricole Co-Mgrs: BNP Paribas, Mizuho, Santander Offer Class Amt (mm) M/S WAL E.Final L.Final Bench Sprd Yld CPN PX A-2a Aaa/AAA 12/16 11/15/17 EDSF+ 21 A-2b Aaa/AAA 12/16 11/15/17 1mL+ 21 A-3 Aaa/AAA 05/18 05/15/19 ISWP+ 25 A-4 Aaa/AAA 12/18 9/15/20 ISWP+ 31 TICKER: TAOT 2015-B REGISTRATION: SEC Registered EXPECTEDRATINGS: Moody's/S&P PXG SPEED: 1.3% ABS 5% Call SETTLE: 06/17/2015 FIRST PAY: 07/15/2015 MIN DENOMS: $1K x $1K BILL & DELIVER: Citi CUSIPS: A-2a - 89237C AB7 A-2b - 89237C AC5 A-3 - 89237C AD3 A-4 - 89237C AE1 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-831-9146.
